Fish, C. J.
1. There is no absolute and invariable rule which limits to 'one grant the power of the. judge of the superior court to grant a new trial upon the grounds that the verdict is contrary to law, contrary to evidence, arid without evidence to support it, and decidedly and strongly against the weight of the evidence.
2. After one such grant, a subsequent grant on account of alleged conflict between the evidence and the verdict will be closely examined to see that the discretion pf the court below has been justly and wisely exercised, in view of the peculiar issues and facts of each ease, and having due regard to the general consideration of the fitness of juries to ascertain facts and of the necessity that there must be some end to litigation. Taylor v. Central Railroad & Banking Co., 79 Ga. 330 (5 S. E. 114) ; Peavy v. Georgia Railroad & Banking Co., 81 Ga. 485, 488 (8 S. E. 70, 12 Am. St. R. 334) ; Stewart v. Central of Georgia Ry. Co., 3 Ga. App. 397 (60 S. E. 1).
*9August 10, 1910.
Damages. Before Judge Charlton. Chatham superior court. July 17, 1909. (
Twiggs & Gazan, for plaintiff.
Lawton & Gunningham, for defendant.
3. Under the evidence in the present case, there was no abuse of discretion in granting a second new trial.

Judgment affirmed.


Beck, J., absent. The other Justices concur.